By the Court.
This is a motion that the defendant’s exceptions, because of their length and form, be disposed of by ordering judgment for the plaintiffs on the verdict. The exceptions are obnoxious to the rule stated in Cornell-Andrews Smelting Co. v. Boston & Providence Railroad, 215 Mass. 381, 387, and reiterated with emphasis in Isenbeck v. Burroughs, 217 Mass. 537, Romana v. Boston Elevated Railway, 218 Mass. 76, 81, and Corsick v. Boston Elevated Railway, 218 Mass. 144. Much of the evidence is set forth by question and answer, which should have been abbreviated and put in narrative form. Thus, the points of law at issue could have been presented more intelligibly and concisely, the rights of the parties have been better protected and the expense of the litigation have been reduced. This record, however, is not so unjustifiably voluminous as in the cases cited. It is the first instance where a motion has been made for drastic dealing with exceptions drawn contrary to this principle. The practice of counsel in drafting exceptions, and of judges in allowing them, hardly could have been expected to have become fully adjusted to it when these exceptions were filed. Hence, the motion is granted only in part.
Let the entry be

Exceptions dismissed without prejudice to the defendant to apply, within twenty days from the entry of this rescript, for leave to amend its exceptions. If no such application is made, judgment on the verdict.